Name: Council Regulation (EEC) No 1570/84 of 4 June 1984 temporarily and totally suspending the Common Customs Tariff duties on certain products to be used in the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: mechanical engineering;  tariff policy
 Date Published: nan

 7. 6 . 84 Official Journal of the European Communities No L 151 / 11 COUNCIL REGULATION (EEC) No 1570/84 of 4 June 1984 temporarily and totally suspending the Common Customs Tariff duties on certain products to be used in the construction, maintenance and repair of aircraft HAS ADOPTED THIS REGULATION : Article 1 1 . The autonomous Common Customs Tariff duties on the following products shall be totally suspended from 1 July to 31 December 1984, subject to the condition that these products are to be used in the construction, maintenance and repair of aircraft of an unladen weight exceeding 1 5 000 kilograms : (a) ex 85.15 A III b) 2 : Video projector consisting of three cathode-ray tubes each with a lens ; (b) ex 85.19 A : Junction box for video systems ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas current Community production of the products referred to in this Regulation is inadequate and producers cannot therefore satisfy the needs of the Community's user industries ; Whereas it is in the Community's interest that it should totally suspend the autonomous Common Customs Tariff duties on these products ; whereas this suspension should apply to the products to be used in the construction, maintenance and repair of aircraft of an unladen weight exceeding 1 5 000 kilograms ; Whereas, in view of the difficulties involved in making a rigorous assessment in the near future of develop ­ ments in the economic situation of the sector in ques ­ tion, this suspension measure should be taken only temporarily by fixing its term of validity on the basis of the interests of Community production, (c) ex 85.19 D : System control unit to drive and control video systems ; (d) ex 92.1 1 B : Video tape reproducer. 2. The control of the use for the special purpose referred to in paragraph 1 shall be carried out pursuant to the relevant Community provisions . Article 2 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS